a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings *888County, dated February 20, 1974, which denied their motion (1) to remove the action to that court, pursuant to CPLR 325 (subd. [b]), and (2) for leave to serve an amended complaint. Order reversed, with $20 costs and disbursements, and motion granted. The amended complaint must be served within 20 days after entry of the order to be made hereon. The factual showing by plaintiffs warrants a trial in the Supreme Court. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.